DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-20 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 and 11 of conflicting Patent No. 11,030,240 B1. Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the pending application is generic to all that is recited in claim 1 of the conflicting Patent No. 11,030,240 B1. That is, claim 1 of the pending application is anticipated by claim 1 of the conflicting application. Also the corresponding dependent claims are identically the same. Look below for example.
Table 1 illustrates the conflicting claim pairs:


Conflicting Patent No. 11,030,240 B1
1
2
3
4
5
6
7
8
11

Pending Application 17/315774
1
2
3
4
5
6
7
8
9
10


Conflicting Patent No. 11,030,240 B1










Pending Application 17/315774
11
12
13
14
15
16
17
18
19
20


Table 2 illustrates a mapping between the limitations claim 1 of the pending application and claim 1 of the conflicting Patent No. 11,030,240 B1. Additionally, the dependent claims are analyzed similarly.
Conflicting Patent No. 11,030,240 B1
Claim 1 of Conflicting Application
Serial Number (17/315774)
Claim 1 of Pending Application
1. A method for sending time-stamped metadata corresponding to a video stream across a communication path having a limited bandwidth, the video stream including a plurality of sequential video frames, the method comprising: 
1. A method for sending time-stamped metadata corresponding to a video stream across a communication path having a limited bandwidth, the video stream including a plurality of sequential video frames, the method comprising: 
generating time-stamped metadata for a first reference video frame of the plurality of sequential video frames of the video stream, the time-stamped metadata for the first reference video frame identifying objects detected in the first reference video frame; 
generating time-stamped metadata for a reference video frame of the plurality of sequential video frames of the video stream, the time-stamped metadata for the reference video frame identifying objects detected in the reference video frame;
sending the time-stamped metadata for the first reference video frame across the communication path;
sending the time-stamped metadata for the reference video frame across the communication path; 
generating time-stamped metadata for each of a plurality of first delta video frames following the first reference video frame, the time-stamped metadata for each of the plurality of first delta video frames identifying changes in detected objects relative to the objects identified in the time-stamped metadata for the first reference video frame; 
generating time-stamped metadata for each of one or more delta video frames following the reference video frame, the time-stamped metadata for each of the one or more delta video frames identifying changes in detected objects in the corresponding delta video frame relative to the objects identified in the time-stamped metadata of the reference video frame; and 
sending the time-stamped metadata for each of the plurality of first delta video frames across the communication path; 
sending the time-stamped metadata for each of the one or more delta video frames across the communication path.
generating time-stamped metadata for a second reference video frame of the plurality of sequential video frames of the video stream, the second reference video frame following the plurality of first delta video frames, the time-stamped metadata for the second reference video frame identifying objects detected in the second reference video frame;

sending the time-stamped metadata for the second reference video frame across the communication path;

generating time-stamped metadata for each of a plurality of second delta video frames following the second reference video frame, the time-stamped metadata for each of the plurality of second delta video frames identifying changes in detected objects relative to the objects identified in the time-stamped metadata for the second reference video frame; and

sending the time-stamped metadata for each of the plurality of second delta video frames across the communication path.




Reasons for Allowance
Claims 10-20 are considered allowable since when reading the claims in light of the specification (MPEP § 2111.01) or In re Sneed, 710 F.2 1544, 1548, 218 USPQ 385,388 Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 10, wherein the Applicant discloses a first system configured to: generate time-stamped metadata for a reference video frame of the plurality of sequential video frames of the video stream, the time-stamped metadata for the reference video frame identifying objects detected in the reference video frame; generate time-stamped metadata for each of a plurality of delta video frames following the reference video frame, the time-stamped metadata for each of the plurality of delta video frames identifying changes in objects detected in the corresponding delta video frame relative to the objects identified in the time-stamped metadata of the reference video frame; a second system configured to: receive the time-stamped metadata for the reference video frame and the time- stamped metadata for each of the plurality of delta video frames from the first system; accept a user search query from a user via a user interface; apply a search query that is based on the user search query against the time- stamped metadata received from the first system to identify one or more results that match the search query; for at least one of the one or more results that match the search query, receive a video clip from the first system that includes one or more of the sequential video frames that include the corresponding matching result; and display the video clip via the user interface.
Inter alia, independent claims 19, wherein the Applicant discloses similar limitations, are allowed for reasons similar to those cited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The prior art of Popovich (U.S. Pub. No. 20150134668 A1) discloses for each frame (500, 550) processed by the Video Analysis Process (440), at least one of the video objects a House (511), a Car (512), a Tree A (513), a Tree B (514), a Street (515), a Character A (531), a Box (532), a Character B (533), a Hat (534), a Character C (535), a Character D (536), a Flashlight (537), and a Ball (538) are identified or recognized, and their contours, surface area, location in the video frame, relative size, or any combination of these or other attributes may be recorded. Attributes may include, by way of example and not limitation, any data about the video objects, such as information about location in the Video Files (110), attributes of the physical object the video object represents, such as color, shape, or size, and any categories the content creator or provider may include.
The prior art of Fink (U.S. Pub. No 20090144772 A1) discloses a user interface 100 for associating tags with objects (e.g., in a video content item). The user interface 100 includes content (e.g., video content item) (display 102, selection tools display 106, media controls display 105, and tag selection display 104. In the example shown, the user interface 100 allows a user to select a frame of a video content item, select an object in the selected frame, and associate one or more tags with the selected object. The tags may include hyperlinks, or references to media content items (e.g., web pages, video content items and audio content items). The tags are then processed when a user later clicks or otherwise selects the object during, the playback of the video content item, causing content associated with the tags to be presented.
The prior art of Incorvia (U.S. Pub. No. 20120167146) discloses receiving video media including a plurality of objects within various frames of the video media, and processing the video media to generate video data that includes both the video media and an interactive video layer. The processing may include mapping an object among the plurality of objects to a corresponding identifier associated with additional information about the object, defining a selectable video object corresponding to the mapped object in which the selectable object is selectable from the interactive video layer during rendering of the video data, and defining an object function call for the user selectable video object in which the object function call defines an action to be performed responsive to user selection of the selectable video object.
The prior art of Ozkan (U.S. Pub. No. 20150326925 A1) discloses a method to highlight selected objects within a program (e.g., a television program) to allow viewers to participate interactively with the program. In particular, objects represented within an existing program (e.g., a program that has not been specifically edited to provide interactive content) may be associated with supplemental content. The supplemental content may include overlay data that specifies locations of objects within the existing program and provides information about highlighting the objects on a display. Creating and embedding dynamic selectable objects into a program provides an enhanced viewing experience for consumers. In particular examples, the overlay data may be received by a media device after playback of the program has begun at the media device. Further, the overlay data may be received by a plurality of media devices, each receiving the program in a different display format. For example, each of the plurality of media devices may receive the program in a different resolution, and the overlay data may include overlay information for the program in each resolution. Receiving common overlay data during playback may enable greater flexibility in distribution of the overlay data.

Claims 1-9 have been rejected.
Claims 10-20 are allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYU CHAE/
Primary Examiner, Art Unit 2426